DECISION
{¶ 1} Appellant, David W. Tillis, is appealing the consecutive sentences he received as a result of his conviction of two counts of sexual battery and two counts of gross sexual imposition, all felonies of the third degree. He assigns a single error for our consideration: *Page 2
  BY ARTICULATING NO RATIONALE FOR THE SENTENCE IMPOSED, THE TRIAL COURT VIOLATED APPELLANT'S DUE PROCESS RIGHTS UNDER THE OHIO AND FEDERAL CONSTITUTIONS AS HE IS DEPRIVED OF EFFECTIVE AND MEANINGFUL APPELLATE REVIEW OF THE CONSECUTIVE SENTENCE IMPOSED.
 {¶ 2} Counsel for appellant appropriately poses the question of what should happen in the sentencing of a criminal defendant in light of the virtually unlimited discretion vested in the trial courts since the Supreme Court of Ohio decided State v. Foster, 109 Ohio St. 3d 1,2006-Ohio-856. Counsel asserts that a failure of a trial court to explain its rationale for the sentence imposed makes appellate review of the sentence difficult, if not impossible.
 {¶ 3} The State of Ohio asserts that meaningful appellate review is limited and that an appellate court can reverse a sentence only when the appellate court can find that the sentence is contrary to law. In theory, appellate courts could also reverse a sentence to see if the trial courts abused their discretion. For instance, if a trial court gave disparate sentence based upon race, gender or some other suspect classification, review for abuse of discretion would be appropriate.
 {¶ 4} Under either standard, the trial court gave an appropriate sentence here. Appellant engaged in sexual conduct with a young girl, starting when she was only 12 years of age. Appellant used his position as a church deacon to make the sexual conduct possible. His activity caused serious emotional pain to the young woman and her family, who felt betrayed by him. *Page 3 
 {¶ 5} The single assignment of error is overruled. The judgment and sentence of the trial court is affirmed.
Judgment affirmed.
DESHLER, J., concurs.
SADLER, P.J., concurs in judgment only.
DESHLER, J., retired of the Tenth Appellate District, assigned to active duty under the authority of Section 6(C), Article IV, Ohio Constitution. *Page 1